DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on December 20, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim1 has been amended.
Claims 1-12 and 18-20 have been canceled.
Claims 13-17 are pending and have been examined.

Response to Amendments
Applicant's amendments to claim 1 has been acknowledged. Claim objection has been withdrawn.
Response to Arguments
Applicant’s arguments have been considered but not found persuasive.  Applicant argues:
A.  The references fail to disclose that the user provides a selected item from a history of selected items and the selected item is added to the user’s open order.
      Examiner’s Response:   Kraft in at least paragraph 0057 discloses that the order selection menu is customized based on user history; previously ordered items are presented first to customers for selection.  Therefore, adding previously ordered items to an open order is made obvious in view of the teachings. Also, Patron (Relevant Prior Art) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US PUB 2017/0032478 A1) in view of Gau (US PUB 2019/0334841 A1), further in view of Beilby (US 2012/0041903 A1), further in view of Hunter (US 2015/0287006 A1), further in view of Schwalb (US 2015/0186863 A1).


Claim 13

Kraft discloses the following limitations:

A method, comprising: receiving by executable instructions that reside in a non-transitory computer-readable storage medium and are executed by a hardware processor of a server, a request for a unique tab number; (see at least paragraphs 0068-0069 and figures 6-12).

Generating, by the executable instructions, the unique tab number in response to the request; (see at least paragraphs 0068-0069 and figures 6-12).

Providing, by the executable instructions, the unique tab number to a mobile device operated by a user (see at least paragraphs 0068-0069 and figures 6-12).

Kraft does not explicitly discloses the following limitations however Gau does:

interacting, by the executable instructions, with the mobile device through an automated chat bot that processes on a messaging platform (see at least abstract, figure 1, paragraphs 0015, 0036, 0039, 0040, 0054, 0080 and 0095).

and using the automated chat bot as a front-end interface to the method wherein the mobile device interacts with the automated chat bot over the messaging platform, (see at least abstract, figure 1, paragraphs 0015, 0036, 0039, 0040,  0054, 0080 and 0095).

and controlling delivery of real-time information and real-time changes made to an open order linked to the unique tab number through the interacting with the automated chat bot, (see at least abstract, figure 1, paragraphs 0009, 0015, 0018, 0036, 0039, 0040, 0054, 0080 and 0095).

wherein a user associated with the open order operates mobile device and interacts with the automated chat bot over the messaging platform using the unique tab number and the automated chat bot controls the open order through interactions with the method,  (see at least abstract, figure 1, paragraphs 0015, 0036, 0039, 0040, 0054, 0080 and 0095).”the user may get an option to pre-order by calling the restaurant, or to pre-order through the chat application (paragraph 0015),  “When selecting pre-order food and drinks 764, the restaurant menu is evoked as well as the ability to select items, order, and pay…Additionally, if supported by a restaurant, the restaurant bot may send updates about the order, which may include: food being cooked, drinks being on the way, and appetizers being on the way, amongst others”. (paragraph 0095).   

and wherein the user initially engages the automated chat bot through the messaging platform and the messaging platform selected by the user through any user-selected messaging platform interface available to the user from the mobile device; , (see at least abstract, figure 1, paragraphs 0015, 0036, 0039, 0040,  0054, 0080 and 0095).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the bot system in Gau to the invention in Kraft, in order to provide an automated customer service support (Gau abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Gau in at least paragraph 0095 discloses a chat bot that sends messages to a user, it does not disclose bi-directional communication between the user and the chat bot, however, paragraph 0009 discloses that these types of conversations are beneficial for customer service.  The combination Kraft/Gau does not explicitly discloses the following limitations:

allowing the user to be an active participant during the open order through the automated chat bot with real-time bi-directional control of the open order

However, Beilby evidences that interactive chat bots with bi-directional communication are known in the art (see at least abstract and paragraphs 0006, 0117, 0226 and 0236).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Kraft/Gau with the teachings in Beiby, in order to 

Beilby in at least paragraph 0226 discloses conversations with a chatbot, but does not discloses command interactions within the context of a restaurant.  The combination Kraft/Gau/Beilby does not explicitly disclose the following limitations, however Hunter evidences that POS systems with commands interaction were tabs are opened, open orders have tab numbers, tab limits, orders with different tab numbers can be merged, notifications are sent regarding closing a tab and the tap is paid based on payment information associated with the user are known in the art.

receiving, by the executable instructions, commands that are translated during the interactions with the user: (see at least paragraphs 0062-0063 and 0072).

associating, by the executable instructions, a payment method with the user: (see at least paragraphs 0081-0082).

and providing, by the executable instructions, the commands to be processed by a Point-Of-Sale (POS) terminal causing the tab limit to be set for the open order, (see at least paragraphs 0062-0063).

causing the unique tab number to be transferred to a different unique tab number associated with a different open order when identified (see at least figures 9A-B and paragraph 0233).

by the user during the interactions, causing notifications to be set for closing the tab at a predefined time as defined by the user during the interactions, (see at least paragraphs 0225 and 0229).

causing details for the open order to be provided for delivery to the user during the interactions, (see at least paragraphs 0225 and 0170).

and causing a tab total to be paid for the open order based on the payment information associated with the user; and (see at least abstract and paragraphs 0077-0088).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Kraft/Gau/Beiby with the teachings on Hunter in order to provide a command interaction platform within the context of a restaurant (Hunter paragraph 0160).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



wherein interacting further includes receiving from the automated chat bot a user-defined percent for reaching a tab limit set for the open order that when reached causes a user-defined notification to be provided to the automated chat bot and to the user;

causing the user- defined notification to be sent to the user through the automated chat bot when the user-defined percentage of the tab limit is reached,

However, Schwalb in at least paragraphs 0052, 0067 and 0068 discloses a user-defined percent for reaching an account limit, that when reached causes a user-defined notification to be provided to the user. Also, an alert may be sent to a user to increase a limit in order to allow a transaction to proceed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Kraft/Gau/Beiby/Hunter with the teachings in Schwalb in order to provide flexible control mechanisms (Schwalb paragraph 0001).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



receiving from the automated chat bot a user-selected item from a history of selected items previous ordered by the user and adding the user-selected item to the open order on behalf of the user.

However, Kraft in at least paragraph 0057 discloses that the order selection menu is customized based on user history; previously ordered items are presented first to customers for selection.  Therefore, adding previously ordered items to an open order is made obvious in view of the teachings.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include this lacking limitation into the combination Kraft/Gau/Beiby/Hunter/Schwalb in order to improve customer’s satisfaction (Kraft paragraph 0057).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 14

Furthermore, Kraft discloses the following limitations:

wherein receiving further includes receiving the request in response to one of: a scan code provided from the mobile Docket device, a text received from the mobile device, and message sent from a mobile application processing on the mobile device (see at least paragraphs 0068-0069 and figures 6-12).

Claim 15

Furthermore, Kraft discloses the following limitations:

wherein generating further includes receiving with the request a code representing a table number at an establishment and including the table number in the unique tab number (see at least paragraphs 0062, 0064, 0078 and 0079).

Claim 16

Furthermore, Kraft discloses the following limitations:

wherein generating further includes linking the unique tab number to the open order at an establishment (see at least paragraphs 0068-0069 and figures 6-12).

Claim 17

Furthermore, Kraft discloses the following limitations:

wherein linking further includes acting as an interface between the POS terminal handling the open order and the mobile device (see at least abstract, paragraphs 0068-0069 and figures 6-12).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Patron (WO2004/095728 A1) in at least page 5 lines 1-15 evidences that presenting customers an item’s selection based on order’s history and adding that selection to an open order is well known in the art.  

CONCLUSION

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687